By JUDGE DONALD H. KENT
This matter came before the Court on the motion of the plaintiff for summary judgment.
The Court, having considered the motion for judgment and grounds of defense, finds that there are issues of fact which are genuinely in dispute. The defenses alleged by the defendant are not time barred since limitation statutes are not applicable to defenses, but apply only where affirmative relief is sought. Applying this principle of law, the Court further finds that the Third Party Motion for Judgment is time barred.